DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawada (US 2011/0204754 A1) in view of Sumi (US 2015/0002586 A1).

Instant Claim 1: A piezoelectric element comprising a compound represented by Formula 3, (1-x)(Na.sub.0.5K.sub.0.5)(Nb.sub.1-ySb.sub.y)O.sub.3.xCaZrO.sub.3  (“A piezoelectric ceramic includes a main constituent represented by the general formula [(1-x)(K.sub.1-a-bNa.sub.aLi.sub.b)(Nb.sub.1-cTa.sub.c)O.sub.3]-xM2M4O.sub.3], … M2 is Ca, Ba, and/or Sr, the M4 element and the M4' element are Zr, Sn, and/or Hf,” (Kawada, abstract)  The piezoelectric ceramic of Kawada corresponds to the piezoelectric element of the claim.  Although this formula from Kawada is not 100% identical to that in the claim, the formulas are nearly the same.  It would have been obvious to replace the element Ta from the formula of Kawada with the element Sb, which would result in the formula of the claim.
Sumi discloses that the elements Ta and Sb are interchangeable in the art of piezoelectric elements: “In addition, the first component is Ba(Sn, Ti)O.sub.3, the second component is (K, Na)NbO.sub.3 to which at least one kind of Li, Sb, and Ta is added, and the third component is Bi(Fe, Mn)O.sub.3.” (Sumi, paragraph 52)  Therefore, it is known in the art that the element Ta can be used in place of the element Sb, and it would have been obvious to make this substitution of like element for like element if, for example, one element is more readily available than the other element.)

where x and y have a range of 0.001<=x<=0.2 and a range of 0<=y<=0.5, respectively.  (The abstract of Kawada teaches the ranges of the variables to be extremely similar to that of the claim.)


Instant Claim 2: The piezoelectric element of claim 1, wherein the x is 0.001<=x<=0.15.  (The abstract of Kawada teaches that 0<=x<=0.06.  This range of Kawada is only a slight and obvious deviation away from that of the claim.)


Instant Claim 3: The piezoelectric element of claim 1, wherein the x is 0.001<=x<=0.1.  (The abstract of Kawada teaches that 0<=x<=0.06.  This range of Kawada is only a slight and obvious deviation away from that of the claim.)


Instant Claim 4: The piezoelectric element of claim 1, wherein the x is 0.001<=x<=0.03.  (The abstract of Kawada teaches that 0<=x<=0.06.  This range of Kawada is only a slight and obvious deviation away from that of the claim.)


Instant Claim 5: The piezoelectric element of claim 1, wherein the y is 0<=y<=0.3.  (The abstract of Kawada teaches that 0<=c<=0.3.  The variable “c” of Kawada corresponds to the variable “y” of the claim.)


Instant Claim 6: The piezoelectric element of claim 1, wherein the y is 0<=y<=0.2.  (The abstract of Kawada teaches that 0<=c<=0.3.  The variable “c” of Kawada corresponds to the variable “y” of the claim.  This range of Kawada is only a slight and obvious deviation away from that of the claim.)


Instant Claim 7: The piezoelectric element of claim 1, wherein the y is 0.07<=y<=0.2.  (The abstract of Kawada teaches that 0<=c<=0.3.  The variable “c” of Kawada corresponds to the variable “y” of the claim.  This range of Kawada is only a slight and obvious deviation away from that of the claim.)


Instant Claim 8: The piezoelectric element of claim 1, wherein the y is 0.01=y<=0.11.  (The abstract of Kawada teaches that 0<=c<=0.3.  The variable “c” of Kawada corresponds to the variable “y” of the claim.  This range of Kawada is only a slight and obvious deviation away from that of the claim.)


Instant Claim 9: The piezoelectric element of claim 1, wherein the y is 0.07<=y<=0.11.  (The abstract of Kawada teaches that 0<=c<=0.3.  The variable “c” of Kawada corresponds to the variable “y” of the claim.  This range of Kawada is only a slight and obvious deviation away from that of the claim.)


Instant Claim 14: A piezoelectric device,  (“A piezoelectric ceramic includes a main constituent represented by the general formula [(1-x)(K.sub.1-a-bNa.sub.aLi.sub.b)(Nb.sub.1-cTa.sub.c)O.sub.3]-xM2M4O.sub.3], … M2 is Ca, Ba, and/or Sr, the M4 element and the M4' element are Zr, Sn, and/or Hf,” (Kawada, abstract)  The piezoelectric ceramic of Kawada corresponds to the piezoelectric device of the claim.)

comprising a first electrode; a piezoelectric element layer on the first electrode,  (“In addition, a piezoelectric ceramic electronic component according to the present invention include a piezoelectric ceramic body with internal electrodes and piezoelectric ceramic layers stacked alternately and sintered;” (Kawada, paragraph 22)  The piezoelectric ceramic layer of Kawada corresponds to the piezoelectric element layer of the claim.)

the piezoelectric element layer including a piezoelectric element;  (The piezoelectric ceramic layer of Kawada contains a piezoelectric element.)

and a second electrode on the piezoelectric element layer,  (The above citation from paragraph 22 of Kawada teaches that the piezoelectric ceramic layers are stacked alternately with electrodes.  Therefore, the piezoelectric ceramic layer is directly connected to an electrode on each side.)

	The remainder of claim 14 is substantially included within claim 1, and thus, is rejected under similar rationale.



Claims 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawada, in view of Sumi, and further in view of Randall (US 2011/0212382 A1).

Instant Claim 10: The piezoelectric element of claim 1, further comprising copper oxide (CuO).  (Kawada, in view of Sumi, teaches the piezoelectric ceramic in accordance with claim 1, but does not disclose the representative formula including copper oxide.  However, in a related field of endeavor, Randall teaches the use of copper oxide when manufacturing electronic devices: “Metal oxides that may be employed as insulative materials include but are not limited to aluminum oxide, calcium oxide, lead oxide, zinc oxide, bismuth oxide, copper oxide, magnesium oxide and mixtures thereof.” (Randall, paragraph 121))

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the piezoelectric ceramic as taught by Kawada, in view of Sumi; with the manufacturing of electronic devices as taught by Randall, wherein copper oxide is one of the materials used in the manufacturing process.  Such a combination involves incorporating a known material into known electronics in order to provide an insulative material.


Instant Claim 11: The piezoelectric element of claim 10, wherein a content of CuO is equal to or less than 10 parts by weight with respect to 100 parts by weight of the compound represented by Formula 3.  (Although no parts by weight proportions are taught by Kawada or Randall, such proportions would be obvious to try.)


Instant Claim 12: The piezoelectric element of claim 12, wherein a content of CuO is equal to or less than 5 parts by weight with respect to 100 parts by weight of the compound represented by Formula 3.  (Although no parts by weight proportions are taught by Kawada or Randall, such proportions would be obvious to try.)


Instant Claim 13: The piezoelectric element of claim 10, wherein the piezoelectric element is obtained by sintering the compound represented by Formula 3 and copper oxide (CuO).  (“In addition, a piezoelectric ceramic electronic component according to the present invention include a piezoelectric ceramic body with internal electrodes and piezoelectric ceramic layers stacked alternately and sintered;” (Kawada, paragraph 22)  Sintering is a known chemical process.)


Instant Claim 15: (Claim 15 is substantially identical to claim 10, and thus, is rejected under similar rationale.)



Claims 16, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kawada, in view of Sumi, and further in view of Dogiamis (US 2019/0141456 A1).

Instant Claim 16: comprising: a first electrode; a piezoelectric element layer on the first electrode; a second electrode on the piezoelectric element layer; … wherein: the piezoelectric element layer includes a piezoelectric element comprising a compound represented by Formula 3, (1-x)(Na.sub.0.5K.sub.0.5)(Nb.sub.1-ySb.sub.y)O.sub.3.xCaZrO.sub.3 where x and y have a range of 0.001<=x<=0.2 and a range of 0<=y<=0.5, respectively.  (This portion of claim 16 is included within claim 14, and thus, is rejected under the same rationale.)

Kawada, in view of Sumi, does not teach the following limitations of this claim:

a vibration module, comprising: … and a vibration member on the second electrode,

In the same field of endeavor, however, Dogiamis does disclose a vibrating piezoelectric device including a vibration element on an electrode.

a vibration module, comprising:  (“In one example, a piezoelectric transducer device is formed with conductive vibrating structures 232 and 236 (fig 2) and piezoelectric material sandwiched between them.” (Dogiamis, paragraph 30)  The piezoelectric transducer device of Dogiamis corresponds to the vibrating module of the claim.)

and a vibration member on the second electrode,  (“The conductive structure 232 (fig 2) can act as a top electrode and the conductive movable base structure 236 can act as a bottom electrode of the piezoelectric device.” (Dogiamis, paragraph 30)  The conductive movable base structure 236 and the conductive structure 232 of Dogiamis correspond to the vibration member and the second electrode of the claim, respectively.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the piezoelectric ceramic as taught by Kawada, in view of Sumi, wherein the piezoelectric ceramic includes multiple electrodes; with the piezoelectric device of Dogiamis, wherein a vibrating element is included among electrodes.  Such a combination involves incorporating a known element (Dogiamis) into a known device in order to provide a vibrating feature.


Instant Claim 18: A display apparatus, comprising: a display panel configured to display an image;  (“Depending on its applications, computing device 1500 (fig 14) may include other components that may or may not be physically and electrically coupled to the board 1502. These other components include … a display, a touchscreen display 1530,” (Dogiamis, paragraph 65)  Although Kawada does not explicitly teach its piezoelectric ceramic being part of a display device, such would be obvious, as in Dogiamis.  Kawada is also applied to an electronic device.)

and a piezoelectric device at the display panel,  (“In one example, a piezoelectric transducer device is formed with conductive vibrating structures 232 and 236 (fig 2) and piezoelectric material sandwiched between them.” (Dogiamis, paragraph 30)  Although Dogiamis does not explicitly teach the location of the piezoelectric device in relation to the display, such a placement is a matter of design choice.  According to section 2144.04 of the MPEP, in the case of In re Kuhle, the court held that “the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice”.)

	The remainder of claim 18 is substantially included within claim 14, and thus, is rejected under similar rationale.


Instant Claim 20: The display apparatus of claim 18, wherein: the display panel comprises a display surface configured to display the image and a rear surface opposite to the display surface,  (All display panels contain a front display surface where the image is displayed, and a rear surface.)

and the piezoelectric device is on the rear surface of the display panel.  (“In one example, a piezoelectric transducer device is formed with conductive vibrating structures 232 and 236 (fig 2) and piezoelectric material sandwiched between them.” (Dogiamis, paragraph 30)  Although Dogiamis does not explicitly teach the location of the piezoelectric device in relation to the display, such a placement is a matter of design choice.  According to section 2144.04 of the MPEP, in the case of In re Kuhle, the court held that “the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice”.)


Instant Claim 21: The display apparatus of claim 18, further comprising a touch panel on the display panel,  (“Depending on its applications, computing device 1500 (fig 14) may include other components that may or may not be physically and electrically coupled to the board 1502. These other components include … a touchscreen display 1530,” (Dogiamis, paragraph 65))

wherein the piezoelectric device is on a lower surface or an upper surface of the touch panel.  (Since the piezoelectric device of Dogiamis is at the display panel, the piezoelectric device must also be on either the lower surface or the upper surface of the touch panel.)


Instant Claim 22: The display apparatus of claim 21, wherein the touch panel is configured to vibrate based on a vibration of the piezoelectric device,  (“In one example, a piezoelectric transducer device is formed with conductive vibrating structures 232 and 236 (fig 2) and piezoelectric material sandwiched between them.” (Dogiamis, paragraph 30)  Since the touch panel of Dogiamis is connected to the piezoelectric transducer device, when the piezoelectric transducer device vibrates, so does the touch panel.)

and a haptic feedback is generated based on the vibration of the touch panel.  (The vibration of the touch panel of Dogiamis may be considered haptic feedback.)



Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawada, in view of Sumi and Dogiamis, and further in view of Randall.

Instant Claim 17: (Claim 17 is substantially identical to claim 10, and thus, is rejected under similar rationale.)


Instant Claim 19: (Claim 19 is substantially identical to claim 10, and thus, is rejected under similar rationale.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626